Exhibit 10.2


SEVENTH AMENDMENT TO THE
RECEIVABLES PURCHASE AGREEMENT
This SEVENTH AMENDMENT TO THE RECEIVABLES PURCHASE AGREEMENT (this “Amendment”),
dated as of November 22, 2019, is entered into by and among the following
parties:
(i)
DXC RECEIVABLES LLC (F/K/A CSC RECEIVABLES LLC), a Delaware limited liability
company, as Seller (the “Seller”);

(ii)
DXC TECHNOLOGY COMPANY, a Nevada corporation, as Servicer (the “Servicer”);

(iii)
PNC BANK, NATIONAL ASSOCIATION, as a Committed Purchaser, as Group Agent for its
Purchaser Group and as Administrative Agent (in such capacity, the
“Administrative Agent”);

(iv)
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Committed Purchaser and as Group
Agent for its Purchaser Group;

(v)
MUFG BANK, LTD. (F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), as a Committed
Purchaser and as Group Agent for its Purchaser Group;

(vi)
FIFTH THIRD BANK, NATIONAL ASSOCIATION (F/K/A FIFTH THIRD BANK), as a Committed
Purchaser and as Group Agent for its Purchaser Group;

(vii)
MIZUHO BANK, LTD., as a Committed Purchaser and as Group Agent for its Purchaser
Group; and

(viii)
THE TORONTO DOMINION BANK, as a Committed Purchaser and as Group Agent for its
Purchaser Group.

Capitalized terms used but not otherwise defined herein (including such terms
used above) have the respective meanings assigned thereto in the Receivables
Purchase Agreement described below.
BACKGROUND
A.    The parties hereto (other than the Originator) have entered into a
Receivables Purchase Agreement, dated as of December 21, 2016 (such date, the
“Original Closing Date”) (as amended, restated, supplemented or otherwise
modified through the date hereof, the “Receivables Purchase Agreement”).
B.    Concurrently herewith, the Seller, as buyer, the Servicer, DXC Technology
Services LLC, Alliance-One Services, Inc., Computer Sciences Corporation, CSC
Consulting, Inc., CSC Cybertek Corporation, Mynd Corporation and PDA Software
Services LLC, as existing originators, and CSC Puerto Rico, LLC, CSC Covansys
Corporation and Tribridge Holdings, LLC, as new originators, are entering into
that certain Fourth Amendment to the Purchase and Sale Agreement, dated as of
the date hereof.
C.    Concurrently herewith, DXC Technology Company, as performance guarantor,
in favor of the Administrative Agent on behalf of the secured parties, is
entering into the Third Amended and Restated Performance Guaranty, dated as of
the date hereof.
D.     The parties hereto desire to amend the Receivables Purchase Agreement as
set forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
SECTION 1.Amendments to the Receivables Purchase Agreement. The Receivables
Purchase Agreement is hereby amended as follows:
(a)    The definition of “Federal Funds Rate” set forth in Section 1.01 of the
Receivables Purchase Agreement is hereby deleted in its entirety.
(b)    The definition of “Federal Reserve Board” set forth in Section 1.01 of
the Receivables Purchase Agreement is hereby deleted in its entirety.
(c)    Clause (b) of the definition of “Base Rate” set forth in Section 1.01 of
the Receivables Purchase Agreement is hereby amended and restated in its
entirety to read as follows:
(b)    0.50% per annum above the Overnight Bank Funding Rate for such day.
(d)    Section 1.01 of the Receivables Purchase Agreement is hereby amended by
adding the following new defined term in the appropriate alphabetical order:
“Overnight Bank Funding Rate” means for any day, the rate comprised of both
overnight federal funds and overnight eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the Federal Reserve Bank of New York (“NYFRB”), as set forth on
its public website from time to time, and as published on the next succeeding
Business Day as the overnight bank funding rate by the NYFRB (or by such other
recognized electronic source (such as Bloomberg) selected by the Administrative
Agent for the purpose of displaying such rate); provided, that if such day is
not a Business Day, the Overnight Bank Funding Rate for such day shall be such
rate on the immediately preceding Business Day; provided, further, that if such
rate shall at any time, for any reason, no longer exist, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error). If the Overnight Bank
Funding Rate determined as above would be less than zero, then such rate shall
be deemed to be zero. The rate of interest charged shall be adjusted as of each
Business Day based on changes in the Overnight Bank Funding Rate without notice
to the Seller.
(e)    The last sentence of Section 4.02(a) of the Receivables Purchase
Agreement is hereby amended and restated in its entirety to read as follows:
In such event, if the Seller (or the Servicer on its behalf) has not in fact
made such payment, then each Group Agent severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such Group
Agent, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of Overnight Bank Funding Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
(f)    Schedule II-A of the Receivables Purchase Agreement is hereby replaced in
its entirety with the schedule attached hereto as Schedule II-A.
SECTION 3.    Representations and Warranties of the Seller and Servicer. Each of
the Seller and the Servicer hereby represents and warrants, as to itself, to the
Administrative Agent, each Purchaser and each Group Agent, as follows:
(a)    Representations and Warranties. Immediately after giving effect to this
Amendment, the representations and warranties made by such Person in the
Transaction Documents to which it is a party are true and correct as of the date
hereof (unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).
(b)    Enforceability. This Amendment and each other Transaction Document to
which it is a party, as amended hereby, constitute the legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether enforceability is considered in a proceeding in equity or at law.
(c)    No Termination Event. No event has occurred and is continuing, or would
result from the transactions contemplated hereby, that constitutes an Event of
Termination, Non-Reinvestment Event, Unmatured Event of Termination or Unmatured
Non-Reinvestment Event.
SECTION 4.    Effect of Amendment. All provisions of the Receivables Purchase
Agreement and the other Transaction Documents, as expressly amended and modified
by this Amendment, shall remain in full force and effect. After this Amendment
becomes effective, all references in the Receivables Purchase Agreement (or in
any other Transaction Document) to “this Receivables Purchase Agreement”, “this
Agreement”, “hereof”, “herein” or words of similar effect referring to the
Receivables Purchase Agreement shall be deemed to be references to the
Receivables Purchase Agreement as amended by this Amendment. This Amendment
shall not be deemed, either expressly or impliedly, to waive, amend or
supplement any provision of the Receivables Purchase Agreement other than as set
forth herein.
SECTION 5.    Effectiveness. This Amendment shall become effective as of the
date hereof upon receipt by the Administrative Agent of each of the documents,
agreements (in fully executed form), opinions of counsel, lien search results,
UCC filings, certificates and other deliverables listed on the closing
memorandum attached as Exhibit A hereto, in each case, in form and substance
acceptable to the Administrative Agent.
SECTION 6.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or
e-mail transmission shall be effective as delivery of a manually executed
counterpart hereof.
SECTION 7.    GOVERNING LAW. THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF
THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF).
SECTION 8.    Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Receivables Purchase Agreement or any provision hereof or
thereof.
[Signature Pages Follow.]

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
duly authorized officers as of the date first above written.
DXC RECEIVABLES LLC,
as Seller


By: /s/ H.C. Charles Diao
Name: H.C. Charles Diao    
Title: President and Treasurer    


DXC TECHNOLOGY COMPANY,
as Servicer


By: /s/ H.C. Charles Diao
Name: H.C. Charles Diao    
Title: Senior Vice President, Treasury and Corporate Development    







 
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent 

 
By: /s/ Christopher Blaney 
Name: Christopher Blaney
Title: Senior Vice President


 
 
 
PNC BANK, NATIONAL ASSOCIATION,
as a Committed Purchaser  

 
By: /s/ Christopher Blaney 
Name: Christopher Blaney
Title: Senior Vice President
 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION,
as Group Agent for its Purchaser Group 

 
By: /s/ Christopher Blaney 
Name: Christopher Blaney
Title: Senior Vice President








 
WELLS FARGO, NATIONAL ASSOCIATION, 
as a Committed Purchaser  

 
By: /s/ Eero Maki 
Name: Eero Maki
Title: Managing Director
 
 
 
 
 
WELLS FARGO, NATIONAL ASSOCIATION,
as Group Agent for its Purchaser Group 

 
By: /s/ Eero Maki 
Name: Eero Maki
Title: Managing Director












 
MUFG BANK, LTD.,
as a Committed Purchaser  

 
By: /s/ Eric Williams 
Name: Eric Williams
Title: Managing Director
 
 
 


MUFG BANK, LTD.,
as Group Agent for its Purchaser Group 

 
By: /s/ Eric Williams 
Name: Eric Williams
Title: Managing Director








 
FIFTH THIRD BANK, NATIONAL ASSOCIATION
as a Committed Purchaser  

 
By: /s/ Patrick Berning 
Name: Patrick Berning
Title: AVP
 
 
 
 
 
FIFTH THIRD BANK, NATIONAL ASSOCIATION
as Group Agent for its Purchaser Group 

 
By: /s/ Patrick Berning 
Name: Patrick Berning
Title: AVP














 
MIZUHO BANK, LTD.,
as a Committed Purchaser  

 
By: /s/ Richard A. Burke 
Name: Richard A. Burke
Title: Managing Director
 
 
 
 
 
MIZUHO BANK, LTD.,
as Group Agent for its Purchaser Group 

 
By: /s/ Richard A. Burke 
Name: Richard A. Burke
Title: Managing Director












 
THE TORONTO DOMINION BANK,
as a Committed Purchaser  

 
By: /s/ Brad Purkis 
Name: Brad Purkis
Title: Managing Director
 
 
 
 
 
THE TORONTO DOMINION BANK,
as Group Agent for its Purchaser Group 

 
By: /s/ Brad Purkis 
Name: Brad Purkis
Title: Managing Director
 
 








SCHEDULE II-A
Lock-Boxes, Collection Accounts and Collection Account Banks



Exhibit A


Closing Memorandum








1